             Case 19-30249-11 Doc 1 Filed 01/28/19                              Entered 01/28/19 12:36:08                   Page 1 of 25
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

  Northern
 ____________________                 Texas
                      District of _________________
                                       (State)
                                                             11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                          PM Management-Portfolio V NC, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              8 ___
                                           ___ 2 – ___
                                                    2 ___
                                                       9 ___
                                                          2 ___
                                                             0 ___
                                                                0 ___
                                                                   8 ___
                                                                      6
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            600 N. Pearl Street, Suite 1100
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                           Dallas                      TX        75201
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Dallas
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                ____________________________________________________________________________________________________


6.   Type of debtor                        
                                           x Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
               Case 19-30249-11 Doc 1 Filed 01/28/19                         Entered 01/28/19 12:36:08                    Page 2 of 25

Debtor          PM  Management - Portfolio V NC, LLC
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                         
                                         x Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             6 ___
                                            ___  2 ___
                                                    3 ___
                                                       1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         X Chapter 11. Check all that apply:
                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                             4/01/19 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases        
                                         x No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an             
                                         x Yes.              See Attached Schedule 1
                                                   Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
             Case 19-30249-11 Doc 1 Filed 01/28/19                         Entered 01/28/19 12:36:08                     Page 3 of 25

Debtor        PM Management - Portfolio V NC, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       
                                       x Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      
                                       x No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                   Funds will be available for distribution to unsecured creditors.
                                       
                                       X After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                       
                                       X 1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                       
                                       x $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
             Case 19-30249-11 Doc 1 Filed 01/28/19                             Entered 01/28/19 12:36:08                    Page 4 of 25
               PM Management - Portfolio V NC, LLC
Debtor         _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                        
                                        x $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                        01/28/2019
                                            Executed on _________________
                                                        MM / DD / YYYY


                                         /s/ Kevin O'Halloran
                                            _____________________________________________                Kevin O'Halloran
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                  Chief Restructuring Officer
                                            Title _________________________________________




18.   Signature of attorney
                                         /s/ Trey A. Monsour
                                            _____________________________________________              Date         01/28/2019
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                            Trey A. Monsour
                                            _________________________________________________________________________________________________
                                            Printed name
                                            Polsinelli PC
                                            _________________________________________________________________________________________________
                                            Firm name
                                            2950 N. Harwood Street, Suite 2100
                                            _________________________________________________________________________________________________
                                            Number     Street
                                            Dallas
                                            ____________________________________________________            TX
                                                                                                           ____________   75201
                                                                                                                        ______________________________
                                            City                                                           State        ZIP Code

                                            713-374-1643
                                            ____________________________________                            tmonsour@polsinelli.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                             14277200
                                            ______________________________________________________ TX
                                                                                                   ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
     Case 19-30249-11 Doc 1 Filed 01/28/19         Entered 01/28/19 12:36:08      Page 5 of 25
                                         SCHEDULE 1
                                       (Affiliate Debtors)




Date Filed     Debtor Name                                      Case No.   EIN
   12/4/2018   Alief SCC LLC                                    18-33987   0523
   12/4/2018   Bandera SCC LLC                                  18-33989   0617
   12/4/2018   Baytown SCC LLC                                  18-33992   0778
   12/4/2018   Beltline SCC LLC                                 18-33996   7264
   12/4/2018   Booker SCC LLC                                   18-33999   0967
   12/4/2018   Bossier SCC LLC                                  18-34003   2017
   12/4/2018   Bradford SCC LLC                                 18-34004   9535
   12/4/2018   Brinker SCC LLC                                  18-34005   7304
   12/4/2018   Brownwood SCC LLC                                18-33968   0677
   12/4/2018   Capitol SCC LLC                                  18-34006   1750
   12/4/2018   CapWest-Texas LLC                                18-34008   4897
   12/4/2018   Cedar Bayou SCC LLC                              18-34010   8889
   12/4/2018   Clear Brook SCC LLC                              18-34012   1877
   12/4/2018   Colonial SCC LLC                                 18-34014   4385
   12/4/2018   Community SCC LLC                                18-33969   7951
   12/4/2018   Corpus Christi SCC LLC                           18-34016   9807
   12/4/2018   Crestwood SCC LLC                                18-34017   7349
   12/4/2018   Crowley SCC LLC                                  18-33970   6697
   12/4/2018   CTLTC Real Estate, LLC                           18-34018   0202
   12/4/2018   Fairpark SCC LLC                                 18-34020   7381
   12/4/2018   Gamble Hospice Care Central LLC                  18-34022   6688
   12/4/2018   Gamble Hospice Care Northeast LLC                18-34025   6661
   12/4/2018   Gamble Hospice Care Northwest LLC                18-34027   2044
   12/4/2018   Gamble Hospice Care of Cenla LLC                 18-34029   4510
   12/4/2018   Green Oaks SCC LLC                               18-33971   7218
   12/4/2018   Harbor Lakes SCC LLC                             18-33972   7299
   12/4/2018   Harden HUD Holdco LLC                            18-34032   1502
   12/4/2018   Harden Non-HUD Holdco LLC                        18-34035   3391
   12/4/2018   Harden Pharmacy LLC                              18-34036   1995
   12/4/2018   Hearthstone SCC LLC                              18-34037   9154
   12/4/2018   Hewitt SCC LLC                                   18-33973   7237
   12/4/2018   HG SCC LLC                                       18-34040   7415
   12/4/2018   Hill Country SCC LLC                             18-34043   4199
   12/4/2018   Holland SCC LLC                                  18-33974   1427
   12/4/2018   Hunters Pond SCC LLC                             18-34045   2886
   12/4/2018   Jacksonville SCC LLC                             18-34046   4216
   12/4/2018   La Hacienda SCC LLC                              18-34049   1074
   12/4/2018   Lakepointe SCC LLC                               18-34050   7457
   12/4/2018   Major Timbers LLC                                18-34052   7477
   12/4/2018   Marlandwood East SCC LLC                         18-34054   1871
   12/4/2018   Marlandwood West SCC LLC                         18-34058   2192
   12/4/2018   Meadow Creek SCC LLC                             18-34064   9278
   12/4/2018   Midland SCC LLC                                  18-34065   4231




66983713.2
     Case 19-30249-11 Doc 1 Filed 01/28/19        Entered 01/28/19 12:36:08      Page 6 of 25
                                           SCHEDULE 1
                                         (Affiliate Debtors)




    12/4/2018   Mill Forest Road SCC LLC                       18-34066   5137
    12/4/2018   Mission SCC LLC                                18-33975   8086
    12/4/2018   Mullican SCC LLC                               18-34067   7499
    12/4/2018   Mystic Park SCC LLC                            18-34068   1898
    12/4/2018   Normandie SCC LLC                              18-34069   1542
    12/4/2018   Onion Creek SCC LLC                            18-34070   7425
    12/4/2018   Park Bend SCC LLC                              18-34071   9410
    12/4/2018   Pasadena SCC LLC                               18-34072   1694
    12/4/2018   Pecan Tree SCC LLC                             18-34073   4241
    12/4/2018   Pecan Valley SCC LLC                           18-34074   9585
    12/4/2018   Pleasantmanor SCC LLC                          18-34075   7536
    12/4/2018   PM Management - Allen NC LLC                   18-34076   4961
    12/4/2018   PM Management - Babcock NC LLC                 18-34077   7829
    12/4/2018   PM Management - Cedar Park NC LLC              18-34078   1050
    12/4/2018   PM Management - Corpus Christi NC II LLC       18-34079   5231
    12/4/2018   PM Management - Corpus Christi NC III LLC      18-34080   5129
    12/4/2018   PM Management - Corsicana NC II LLC            18-34081   9281
    12/4/2018   PM Management - Corsicana NC III LLC           18-34082   9353
    12/4/2018   PM Management - Corsicana NC LLC               18-34083   1333
    12/4/2018   PM Management - Denison NC LLC                 18-34084   5022
    12/4/2018   PM Management - El Paso I NC LLC               18-34085   2965
    12/4/2018   PM Management - Fredericksburg NC LLC          18-34086   0599
    12/4/2018   PM Management - Frisco NC LLC                  18-34087   5082
    12/4/2018   PM Management - Garland NC LLC                 18-33979   5137
    12/4/2018   PM Management - Golden Triangle NC I LLC       18-33980   9478
    12/4/2018   PM Management - Golden Triangle NC II LLC      18-33981   9536
    12/4/2018   PM Management - Golden Triangle NC III LLC     18-33982   9597
    12/4/2018   PM Management - Golden Triangle NC IV LLC      18-33983   9654
    12/4/2018   PM Management - Killeen I NC LLC               18-33984   3105
    12/4/2018   PM Management - Killeen II NC LLC              18-33985   3179
    12/4/2018   PM Management - Killeen III NC LLC             18-33986   3245
    12/4/2018   PM Management - Lewisville NC LLC              18-33988   5296
    12/4/2018   PM Management - New Braunfels NC LLC           18-33990   6293
    12/4/2018   PM Management - Park Valley NC LLC             18-33991   7186
    12/4/2018   PM Management - Pflugerville AL LLC            18-33993   4007
    1/25/2019   PM Management - Portfolio IX NC LLC            n/a        1841
    1/25/2019   PM Management – Portfolio V NC, LLC            n/a        2086
    1/25/2019   PM Management - Portfolio VI NC LLC            n/a        5354
    1/25/2019   PM Management - Portfolio VII NC LLC           n/a        9728
    1/25/2019   PM Management - Portfolio VIII NC LLC          n/a        3048
    12/4/2018   PM Management - Portland AL LLC                18-33994   5018
    12/4/2018   PM Management - Portland NC LLC                18-33995   4928
    12/4/2018   PM Management - Round Rock AL LLC              18-33997   5304
    1/25/2019   PM Management - San Antonio AL LLC             n/a        4609




66983713.2
     Case 19-30249-11 Doc 1 Filed 01/28/19         Entered 01/28/19 12:36:08      Page 7 of 25
                                            SCHEDULE 1
                                          (Affiliate Debtors)




    12/4/2018   PM Management - San Antonio NC LLC              18-33998   1216
    12/4/2018   Presidential SCC LLC                            18-34000   1913
    12/4/2018   Redoak SCC LLC                                  18-33976   7569
    12/4/2018   Riverside SCC LLC                               18-34001   1889
    12/4/2018   Round Rock SCC LLC                              18-34002   8936
    12/4/2018   Rowlett SCC LLC                                 18-34007   7606
    12/4/2018   Ruston SCC LLC                                  18-34009   0242
    12/4/2018   RW SCC LLC                                      18-34011   7631
    12/4/2018   Sagebrook SCC LLC                               18-34013   9571
    12/4/2018   San Angelo SCC LLC                              18-34015   4254
    12/4/2018   SCC Edinburg LLC                                18-34019   1195
    12/4/2018   SCC Hospice Holdco LLC                          18-34021   0104
    12/4/2018   SCC Senior Care Investments LLC                 18-34023   4123
    12/4/2018   SCC Socorro LLC                                 18-34024   5459
    12/4/2018   Senior Care Center Management II LLC            18-34026   1280
    12/4/2018   Senior Care Center Management LLC               18-34028   7811
    12/4/2018   Senior Care Centers Home Health, LLC            18-34030   1931
    12/4/2018   Senior Care Centers LLC                         18-33967   8550
    12/4/2018   Senior Rehab Solutions LLC                      18-34031   4829
    12/4/2018   Senior Rehab Solutions North Louisiana LLC      18-34033   1690
    12/4/2018   Shreveport SCC LLC                              18-34034   1659
    12/4/2018   Solutions 2 Wellness LLC                        18-34038   4065
    12/4/2018   South Oaks SCC LLC                              18-34039   8002
    12/4/2018   Springlake ALF SCC LLC                          18-34041   2436
    12/4/2018   Springlake SCC LLC                              18-34042   9102
    12/4/2018   Stallings Court SCC LLC                         18-33977   7393
    12/4/2018   Stonebridge SCC LLC                             18-34044   9234
    12/4/2018   Stonegate SCC LLC                               18-33978   3005
    12/4/2018   Summer Regency SCC LLC                          18-34047   7782
    12/4/2018   TRISUN Healthcare LLC                           18-34048   2497
    12/4/2018   Valley Grande SCC LLC                           18-34051   1341
    12/4/2018   Vintage SCC LLC                                 18-34053   7710
    12/4/2018   West Oaks SCC LLC                               18-34055   9535
    12/4/2018   Western Hills SCC LLC                           18-34056   1922
    12/4/2018   Weston Inn SCC LLC                              18-34057   7871
    12/4/2018   Westover Hills SCC LLC                          18-34059   3303
    12/4/2018   Whitesboro SCC LLC                              18-34060   7745
    12/4/2018   Windcrest SCC LLC                               18-34061   9541
    12/4/2018   Windmill SCC LLC                                18-34062   8067
    12/4/2018   Wurzbach SCC LLC                                18-34063   9920




66983713.2
  Case 19-30249-11 Doc 1 Filed 01/28/19          Entered 01/28/19 12:36:08        Page 8 of 25



             UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
                         SENIOR CARE CENTERS, LLC

                                            January , 2019

        Under the provisions of the Second Amended and Restated Limited Liability Company
Agreement of Senior Care Centers, LLC (the “Company”), a limited liability company duly
organized and validly existing under the laws of the State of Delaware, as amended, and the
Delaware Limited Liability Company Act, as amended, effective as of the date written above, the
undersigned constituting all members of the Board of Directors (the “Board”) and the Board of
each of the Company’s subsidiaries, hereby consent in writing that the following resolutions be
adopted and direct that this consent be filed with the Company’s (and each of the Company’s
subsidiaries’) official minutes, to have the same force as a unanimous vote of the Directors (and
the directors of each of the Company’s subsidiaries) at a meeting duly held this date:

       WHEREAS, the Board has considered presentations by management and the financial
and legal advisors of the Company regarding the liabilities and liquidity situation of the
Company, the strategic alternatives available to it, and the effect of the foregoing on the
Company’s business; and

        WHEREAS, the Board has had the opportunity to consult with the management and the
financial and legal advisors of the Company and fully consider each of the strategic alternatives
available to the Company.

       WHEREAS, the Company and 120 of its affiliates filed voluntary petitions for relief
under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) on December 4, 2018 in the United States Bankruptcy Court for the Northern District of
Texas (the “Bankruptcy Court”).

         NOW, THEREFORE, IT IS

       RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
the Company, its creditors, and other parties in interest, that the Company shall be and hereby is
authorized to file or cause to be filed voluntary petitions for relief for each of the Company’s
additional affiliates listed on the attached Schedule 1 and collectively referred to herein as the
“Chapter 11 Cases” under the provisions of chapter 11 of the Bankruptcy Code in the
Bankruptcy Court; and it is further

        RESOLVED, that the Chief Restructuring Officer (the “Authorized Officer”) be, and is
hereby, authorized, empowered and directed to execute and file on behalf of the Company all
petitions, schedules, lists and other motions, papers, or documents, and to take any and all action
that they deem necessary or proper to obtain such relief, including, without limitation, any action
necessary to maintain the ordinary course operation of the Company’s business; and it is further

        RESOLVED, that the Authorized Officer be, and is hereby, authorized, empowered and
directed to certify the authenticity of these resolutions.



                                                1
66940319.3
  Case 19-30249-11 Doc 1 Filed 01/28/19           Entered 01/28/19 12:36:08        Page 9 of 25



        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officer be, and they hereby are, authorized and empowered, in the name of and on
behalf of the Company, to take or cause to be taken any and all such other and further action, and
to execute, acknowledge, deliver, and file any and all such agreements, certificates, instruments,
and other documents and to pay all expenses, including but not limited to filing fees, in each case
as in such officer’s or officers’ judgment, shall be necessary, advisable or desirable in order to
fully carry out the intent and accomplish the purposes of the resolutions adopted herein; and it is
further

        RESOLVED, that all members of the Board of the Company have received sufficient
notice of the actions and transactions relating to the matters contemplated by the foregoing
resolutions, as may be required by the organizational documents of the Company, or hereby
waive any right to have received such notice; and it is further

         RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of and on behalf of the Company, which acts
would have been approved by the foregoing resolutions except that such acts were taken before
the adoption of these resolutions, are hereby in all respects approved and ratified as the true acts
and deeds of the Company with the same force and effect as if each such act, transaction,
agreement or certificate has been specifically authorized in advance by resolution of the Board;
and it is further

        RESOLVED, the Authorized Officer be and hereby is authorized and empowered to
take all actions or to not take any action in the name of the Company with respect to the
transactions contemplated by these resolutions hereunder as the sole shareholder, partner,
member or managing member of each direct subsidiary of the Company, in each case, as the
Authorized Officer shall deem necessary or desirable in the Authorized Officer’s reasonable
business judgment as may be necessary or appropriate to effectuate the purposes of the
transactions contemplated herein.

        This Consent may be signed in one or more counterparts, each of which shall be deemed
an original, and all of which shall constitute one instrument.

                         [Remainder of Page Intentionally Left Blank]




                                                 2
66940319.3
 Case 19-30249-11 Doc 1 Filed 01/28/19    Entered 01/28/19 12:36:08   Page 10 of 25



       IN WITNESS WHEREOF, the undersigned have executed this Consent effective as of
the date first set forth above.




         ______________________________
               Alan Munday


         ______________________________
               David Stewart


         ______________________________
               Gideon Argov


         ______________________________
               Michael Wyse

             Timothy Hughes
         ______________________________
               Timothy Hughes




                                          3
66940319.3
Case 19-30249-11 Doc 1 Filed 01/28/19   Entered 01/28/19 12:36:08   Page 11 of 25
Case 19-30249-11 Doc 1 Filed 01/28/19   Entered 01/28/19 12:36:08   Page 12 of 25
Case 19-30249-11 Doc 1 Filed 01/28/19        Entered 01/28/19 12:36:08      Page 13 of 25




          ffq WITNESS WHEREOF, the undersignod'frdd executed this Consent effective as of
 the dme    fnst set forth above.




                         ,'   ':

                Alan   lMy

                David Stewgft




                Michael Wyse



                Timot[y llughcs




 66940319.3
Case 19-30249-11 Doc 1 Filed 01/28/19   Entered 01/28/19 12:36:08   Page 14 of 25
 Case 19-30249-11 Doc 1 Filed 01/28/19      Entered 01/28/19 12:36:08   Page 15 of 25



                                       Schedule 1

                                  Company and Affiliates

    1.   PM Management – Portfolio V NC, LLC
    2.   PM Management – Portfolio VI NC, LLC
    3.   PM Management – Portfolio VII NC, LLC
    4.   PM Management – Portfolio VIII NC, LLC
    5.   PM Management – Portfolio IX NC, LLC
    6.   PM Management – San Antonio AL, LLC




# 3012834 v1




                                            4
66940319.3
 Case 19-30249-11 Doc 1 Filed 01/28/19           Entered 01/28/19 12:36:08       Page 16 of 25



Trey A. Monsour                                     Jeremy R. Johnson (Pro Hac Vice Pending)
State Bar No. 14277200                              Polsinelli PC
Polsinelli PC                                       600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                         New York, New York 10016
Dallas, Texas 75201                                 Telephone: (212) 684-0199
Telephone: (214) 397-0030                           Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                           jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com
COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:
                                                  Chapter 11
SENIOR CARE CENTERS, LLC, et al.,
                                                  Case No. 18-33967 (BJH)
               Debtors.
                                                  (Jointly Administered)


             CONSOLIDATED LIST OF CREDITORS WHO HAVE THE 40 LARGEST
                  UNSECURED CLAIMS AND ARE NOT INSIDERS

        The above-captioned debtor and its debtor affiliates (collectively, the “Debtors”) hereby
certify that the Consolidated List of Creditors Who Have the 40 Largest Unsecured Claims and
Are Not Insiders submitted herewith contains the names and addresses of the Debtors’
consolidated top 40 unsecured creditors (the “Top 40 List”). The list has been prepared from the
Debtors’ unaudited books and records as of the Petition Date. The Top 40 List was prepared in
accordance with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure for filing in the
Debtors’ chapter 11 cases. The Top 40 List does not include: (1) persons who come within the
definition of an “insider” set forth in 11 U.S.C. § 101(31); or (2) secured creditors, unless the
value of the collateral is such that the unsecured deficiency places the creditor among the holders
of the 40 largest unsecured claims. The information presented in the Top 40 List shall not
constitute an admission by, nor is it binding on, the Debtors. Moreover, nothing herein shall
affect the Debtors’ right to challenge the amount or characterization of any claim at a later date.
The failure of the Debtors to list a claim as contingent, unliquidated or disputed does not
constitute a waiver of the Debtors’ right to contest the validity, priority, and/or amount of any
such claim.




66367830.1
                  Case 19-30249-11 Doc 1 Filed 01/28/19                              Entered 01/28/19 12:36:08                              Page 17 of 25

Debtor name Senior Care Centers LLC

UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF TEXAS
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                       12/15
A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40
largest unsecured claims.

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                              Name, telephone number, and                                 claim is
mailing address, including zip                email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if    Deduction       Unsecured claim
                                                                                      contracts)
                                                                                                                          partially          for value of
                                                                                                                          secured            collateral or
                                                                                                                                             setoff


1   Sabra Health Care Reit, Inc.              Sabra Health Care Reit, Inc.            Rent                                                                         $31,785,032.13
    353 N Clark, Ste 2900                     Tel: 888-393-8248
    Chicago, IL 60654                         Email: Bchappell@Sabrahealth.Com
                                              Bhealey@Sabrahealth.Com



2   Healthcare Services Group Inc             Healthcare Services Group Inc           HSG                                                                           $7,963,956.84
    3220 Tillman Dr Ste 300                   Tel: 267-525-8551
    Bensalem, PA 19020                        Email: Jotoole@Hcsgcorp.Com




3   Omnicare, Inc.                            Omnicare, Inc.                          Pharmacy                                                                      $7,040,541.07
    P.O. Box 715276                           Tel: 480-765-6353
    Columbus, OH 43271-5276                   Email: Susan.Vallone@Cvshealth.Com




4   Medline Industries Inc                    Medline Industries Inc                  Trade                                                                         $3,151,957.78
    Dept 1080                                 Tel: 800-388-2147
    P.O. Box 121080                           Email: Finance@Medline.Com
    Dallas, TX 75312-1080




5   Recovercare LLC                           Recovercare LLC                         Trade                                                                         $2,259,824.04
    P.O. Box 936446                           Tel: 800-826-0270
    Atlanta, GA 31193-6446                    Email: Billing@Joernsrecovercare.Com




 Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                                Page 1
                 Case 19-30249-11 Doc 1 Filed 01/28/19                              Entered 01/28/19 12:36:08                              Page 18 of 25


Debtor name Senior Care Centers LLC                                                                         Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                  claim is
mailing address, including zip              email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if    Deduction       Unsecured claim
                                                                                     contracts)
                                                                                                                         partially          for value of
                                                                                                                         secured            collateral or
                                                                                                                                            setoff


6   Direct Supply                           Direct Supply                            Supplies                                                                      $1,406,964.18
    P.O. Box 88201                          Tel: 888-433-3224
    Milwaukee, WI 53288-0201




7   Schryver Medical Sales And              Schryver Medical Sales And Marketing,    Trade                                                                         $1,382,300.38
    Marketing, LLC                          LLC
    12075 East 45Th Ave                     Tel: 800-638-3240
    Suite 600
    Denver, CO 80239


8   Acadian Ambulance Services, Inc.        Acadian Ambulance Services, Inc.         Transport                                                                       $836,859.51
    P.O. Box 92970                          Tel: 800-259-3333
    Lafayette, LA 70509




9   Sedgwick CMS                            Sedgwick CMS                             Trade                                                                           $811,236.45
    175 W. Jackson                          Tel: 713-914-3238
    Suite 700
    Chicago, IL 60604



10 Specialized Medical Services, Inc.       Specialized Medical Services, Inc.       Trade                                                                           $755,222.84
   7237 Solution Center                     Tel: 800-786-3656
   Chicago, IL 60677-7002




11 Diagnostic Laboratories & Radiology      Diagnostic Laboratories & Radiology      Trade                                                                           $536,447.30
   2820 N Ontario St.                       Tel: 818-549-1880
   Burbank, CA 91504-2015




12 Mobilexusa (DSSI)                        Mobilexusa (DSSI)                        Trade                                                                           $477,200.57
   930 Ridgebrook Road 3rd Floor            Tel: 800-388-2147
   Sparks, MD 21152




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                                 Page 2
                 Case 19-30249-11 Doc 1 Filed 01/28/19                              Entered 01/28/19 12:36:08                              Page 19 of 25


Debtor name Senior Care Centers LLC                                                                         Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                  claim is
mailing address, including zip              email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if    Deduction       Unsecured claim
                                                                                     contracts)
                                                                                                                         partially          for value of
                                                                                                                         secured            collateral or
                                                                                                                                            setoff


13 Pharmerica                               Pharmerica                               Pharmacy                                                                        $401,318.39
   P.O. Box 409251                          Tel: 800-722-3005
   Atlanta, GA 30384-9251




14 Seqirus USA, Inc.                        Seqirus USA, Inc.                        Trade                                                                           $333,126.39
   P.O. Box 934973                          Tel: 855-358-8966
   3585 Atlanta Ave                         Email:
   Hapeville, GA 30354                      Usainc.Accountsreceivable@Seqirus.Com



15 Centurylink                              Centurylink                              Telephone                                                                       $324,315.96
   P.O. Box 52187                           Tel: 865-465-2313
   Phoenix, AZ 85072-2187




16 Pointclickcare Technologies, Inc.        Pointclickcare Technologies, Inc.        Trade                                                                           $305,072.46
   P.O. Box 674802                          Tel: 800-277-5889
   Detroit, MI 48267-4802




17 San Antonio North Knoll LLC              San Antonio North Knoll LLC              Rent                                                                            $276,686.29
   10960 Wilshire Blvd, 5Th Fl              Email: Dbellis@Nksf.Com;
   Los Angeles, CA 90024                    Nsm12Lmu@Yahoo.Com;
                                            Tokum@Picoainc.Com




18 Hidalgo Healthcare Realty                Hidalgo Healthcare Realty                Rent                                                                            $250,951.87
   5647 New Copeland Rd                     Email: Lparker@Sciconstruction-Tx.Com
   Tyler, TX 75703




19 Cedar Park Healthcare LLC                Cedar Park Healthcare LLC                Rent                                                                            $227,424.00
   21726 Hardy Oak Blvd                     Email:
   San Antonio, TX 78258                    Jsmithers@Smithersconstruction.Com,
                                            Lwhite@Smithersconstruction.Com




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                                 Page 3
                  Case 19-30249-11 Doc 1 Filed 01/28/19                         Entered 01/28/19 12:36:08                              Page 20 of 25


Debtor name Senior Care Centers LLC                                                                     Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                    Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                              claim is
mailing address, including zip              email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                            (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                 trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                 loans,                               deduction for value of collateral or setoff to
                                                                                 professional                         calculate unsecured claim.
                                                                                 services, and
                                                                                 government
                                                                                                                     Total Claim, if    Deduction       Unsecured claim
                                                                                 contracts)
                                                                                                                     partially          for value of
                                                                                                                     secured            collateral or
                                                                                                                                        setoff


20 Performance Food Group - Temple          Performance Food Group - Temple      Food                                                                            $205,982.24
   P.O. Box 951641                          Tel: 800-375-3606
   Dallas, TX 75395-1641




21 Belfor Usa Group, Inc.                   Belfor Usa Group, Inc.               Trade                                                                           $200,000.00
   4820 Ih 35 North                         Tel: 254-799-8400
   Waco, TX 76705                           Email: Lori.Ballard@Us.Belfor.Com




22 GPDP Development Ltd.                    GPDP Development Ltd.                Rent                                                                            $189,170.32
   610 Towson Avenue                        Email: Jana.Mundy@Gpfsm.Com
   Fort Smith, AR 72901




23 BKD, LLP                                 BKD, LLP                             Trade                                                                           $184,535.00
   Attn: Accounts Receivable                Tel: 417-866-5822
   P.O. Box 1190                            Email: Bbowmaster@Bkd.Com
   Springfield, MO 65801-1190



24 Century Healthcare LLC                   Century Healthcare LLC               Insurance                                                                       $175,991.18
   CHC Companion
   P.O. Box 3280
   Grapevine, TX 76099-3280




25 OLP Wyoming Springs LLC                  OLP Wyoming Springs LLC              Rent                                                                            $169,370.52
   c/o One Liberty Properties, Inc.         Email: Pchachlani@1Liberty.Com
   60 Cuttermill Rd, Suite 303
   Great Neck, NY 11021




26 ADP, Inc.                                ADP, Inc.                            Trade                                                                           $164,817.69
   P.O. Box 842875                          Tel: 800-225-5237
   Boston, MA 02284-2875




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                             Page 4
                  Case 19-30249-11 Doc 1 Filed 01/28/19                               Entered 01/28/19 12:36:08                              Page 21 of 25


Debtor name Senior Care Centers LLC                                                                           Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                          Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                    claim is
mailing address, including zip              email address of creditor contact          claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                  (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                       trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                       loans,                               deduction for value of collateral or setoff to
                                                                                       professional                         calculate unsecured claim.
                                                                                       services, and
                                                                                       government
                                                                                                                           Total Claim, if    Deduction       Unsecured claim
                                                                                       contracts)
                                                                                                                           partially          for value of
                                                                                                                           secured            collateral or
                                                                                                                                              setoff


27 Staples Business Advantage (DSSI)        Staples Business Advantage (DSSI)          Supplies                                                                        $153,040.47
   500 Staples Drive                        Tel: 877-826-7755
   Framingham, MA 01702                     Email: John.Jones3@Staples.Com




28 Presto-X / Rentokil Sterite              Presto-X / Rentokil Sterite                Trade                                                                           $143,727.29
   P.O. Box 13848                           Tel: 877-764-0007
   Reading, PA 19612                        Email: Nationalcollections@Rentokil.Com




29 Colonial Life Accident & Insurance Co    Colonial Life Accident & Insurance Co      Insurance                                                                       $138,876.78
   Processing Center                        Tel:
   P.O. Box 1365                            Email:
   Columbia, SC 29202-1365




30 PC Connection Sales                      PC Connection Sales                        Trade                                                                           $130,583.12
   Dba Connections                          Tel: 800-800-0011
   P.O. Box 536472                          Email:
   Pittsburgh, PA 15253-5906




31 GB&P Lubbock Ltd                         GB&P Lubbock Ltd                           Rent                                                                            $125,094.22
   610 Towson Avenue                        Email: Jana.Mundy@Gpfsm.Com
   Fort Smith, AR 72901




32 Clinical Resources LLC                   Clinical Resources LLC                     Contraclbr                                                                      $123,787.07
   3338 Peachtree Road, Ne                  Tel: 404-343-7227
   Suite 102                                Email:
   Atlanta, GA 30326




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                                   Page 5
                Case 19-30249-11 Doc 1 Filed 01/28/19                         Entered 01/28/19 12:36:08                              Page 22 of 25


Debtor name Senior Care Centers LLC                                                                   Case No. (If known)

                                                                   (Continuation Sheet)

Name of creditor and complete                                                  Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                              claim is
mailing address, including zip            email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                          (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                               trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                               loans,                               deduction for value of collateral or setoff to
                                                                               professional                         calculate unsecured claim.
                                                                               services, and
                                                                               government
                                                                                                                   Total Claim, if    Deduction       Unsecured claim
                                                                               contracts)
                                                                                                                   partially          for value of
                                                                                                                   secured            collateral or
                                                                                                                                      setoff


33 AHS-Medrec, Inc. D/B/A Medrec          AHS-Medrec, Inc. D/B/A Medrec        Contraclbr                                                                      $118,702.72
   P.O. Box 732800                        Tel: 888-740-4341
   Dallas, TX 75373-2800                  Email:




34 CEU360                                 CEU360                               Trade                                                                           $110,792.00
   5048 Tennyson Parkway                  Tel: 800-554-2387
   Suite 200                              Email:
   Plano, TX 75024




35 HD Supply Facilities Maintenance       HD Supply Facilities Maintenance     Trade                                                                           $103,050.31
   P.O. Box 509058                        Tel: 800-798-8888
   San Diego, CA 92150-9058               Email:




36 Staples Promotional Products           Staples Promotional Products         Trade                                                                           $102,126.56
   Bin #150003                            Tel: 469-262-4548
   P.O. Box 790322                        Email:
   St. Louis, MO 63179-0322




37 CNA Deductible Recovery Group          CNA Deductible Recovery Group        Trade                                                                           $100,000.00
   P.O. Box 6065-02                       Tel: 888-999-1365
   Hermitage, PA 16148-1068               Email:




38 Ogletree Deakins                       Ogletree Deakins                     Trade                                                                            $98,319.99
   P.O. Box 89                            Tel: 864-241-1900
   Columbia, SC 29202                     Email:




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                             Page 6
                 Case 19-30249-11 Doc 1 Filed 01/28/19                      Entered 01/28/19 12:36:08                              Page 23 of 25


Debtor name Senior Care Centers LLC                                                                 Case No. (If known)

                                                                 (Continuation Sheet)

Name of creditor and complete                                                Nature of the       Indicate if      Amount of unsecured claim
                                        Name, telephone number, and                              claim is
mailing address, including zip          email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                        (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                             trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                             loans,                               deduction for value of collateral or setoff to
                                                                             professional                         calculate unsecured claim.
                                                                             services, and
                                                                             government
                                                                                                                 Total Claim, if    Deduction       Unsecured claim
                                                                             contracts)
                                                                                                                 partially          for value of
                                                                                                                 secured            collateral or
                                                                                                                                    setoff


39 Navarro Snf Development, LP          Navarro Snf Development, LP          Rent                                                                             $95,839.00
   9840 Jacksboro Hwy                   Email: Mcdonnellconst@Gmail.Com;
   Ft. Worth, TX 76135                  Mcdonnellbuildersmf@Gmail.Com




40 Trinity Tile And Stone               Trinity Tile And Stone               Trade                                                                            $87,667.48
   3705 Tarragona Lane                  Email:
   Austin, TX 78727




 Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims                                             Page 7
 Case 19-30249-11 Doc 1 Filed 01/28/19          Entered 01/28/19 12:36:08       Page 24 of 25



      CONSOLIDATED CORPORATE OWNERSHIP STATEMENT PURSUANT TO
         FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007AND 7007.1

        Pursuant to Rule 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the below referenced debtors and debtors in possession (collectively, the “Debtors”) respectfully
represent that the following corporations directly or indirectly own 10% or more of any class of
the Debtors’ equity interests.

   Entity                                                         Ownership
   PM Management – Portfolio V NC, LLC                   CTLTC Real Estate, LLC (100%)
   PM Management – Portfolio VI NC, LLC                  CTLTC Real Estate, LLC (100%)
   PM Management – Portfolio VII NC, LLC              Harden Non-HUD Holdco, LLC (100%)
   PM Management – Portfolio VIII NC, LLC                CTLTC Real Estate, LLC (100%)
   PM Management – Portfolio IX NC, LLC                  CTLTC Real Estate, LLC (100%)
   PM Management – San Antonio AL, LLC                  Harden Healthcare Texas LP (99%)




66985997.1
            Case 19-30249-11 Doc 1 Filed 01/28/19                                Entered 01/28/19 12:36:08               Page 25 of 25

 Fill in this information to identify the case and this filing:


             Senior Care Centers, LLC, et al.
 Debtor Name __________________________________________________________________
                                          Northern
 United States Bankruptcy Court for the: ______________________              Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):     18-33967 (BJH)
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____

         x
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         x
                                                         Consolidated Corporate Ownership Statement
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     1/25/2019
        Executed on ______________                          /s/ Kevin O'Halloran
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Kevin O'Halloran
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
